DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/28/2018. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 6/28/2018. The assignee of record is International Business Machines Corporation. The listed inventor(s) is/are: Zhang, Jialong; Araujo, Frederico; Taylor, Teryl; Stoecklin, Marc Philippe.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/10/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 2-12 & 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 11151447 B1, filed 3/13/2017; hereinafter Che) in view of Shou (US 8549643 B1, published 10/1/2013; hereinafter Sho), and further in view of Sanketi et al. (US 20190050749 A1, filed 8/11/2017; hereinafter San).
For Claim 1, Che teaches a method, comprising: generating decoy data from regular data (Che Claim 1 generate a second modified dataset based at least in part on the first dataset); 
training a deep neural network, which has been trained with the regular data, with the decoy data (Che Claim 1 train a second untrained neural network using at least a portion of the second modified dataset to generate a second trained neural network); 
responsive to a request comprising input data, operating the trained deep neural network on the input data (Che Col 9 Ln 9-14 a portion of a dataset (e.g., a real dataset, a dataset having modified real data, or a synthetic dataset) may be reserved or withheld from training the neural networks. These subsets of datasets may include images or aspects with a known ground truth that may be input to the trained neural networks for performance evaluation.
Please see screen shot of Che Fig. 2 below- thank you

    PNG
    media_image1.png
    565
    871
    media_image1.png
    Greyscale

); 
performing post-processing using at least an output of the operated trained deep neural network to determine whether the input data is regular data or decoy data (Che Claim 1 evaluate a performance of the second trained neural network based at least in part on processing a second evaluation dataset using the second trained neural network, wherein the second evaluation dataset is associated with the first evaluation dataset); and 
performing one or more actions based on a result of the performed post-processing (Che Claim 1 determine a second performance metric of the second trained neural network; and determine, based at least in part on at least one of the first performance metric or the second performance metric, a specification for a sensor for inclusion in an autonomous vehicle).
Che does not explicitly use the term “decoy” and does not explicitly teach client request comprising input data.
However, Sho teaches decoy (Sho Col 11 Lns 15-21 decoy input generator 385 modifies inputs included in training data that were used to generate the training data to generate decoy inputs. Specifically, decoy input generator 385 may apply changes to inputs in the training data to reflect changes made to the documents in the training data. In one embodiment, changes made to the training data to generate the decoy documents are recorded as deltas.
Sho Col 19 Lns 62-66 At block 610, processing logic generates decoy traffic and bait data based on the training data. In one embodiment, processing logic uses machine learning techniques to modify real user traffic included in the training data to form the decoy traffic.
Sho Claim 1 wherein the initial bait data and the additional bait data comprise at least one of decoy stored data or decoy input data).
Sho and Che are analogous art because they are both related to training data.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the decoy techniques of Sho with the system of Che because to identify malicious activity where other technical means cannot detect them and track bait data on a network for identifying potential security threats in response to detecting unscripted activity associated with the bait data resulting in performing an action in response to identifying the potential security threat (Sho Col 1 Lns 43-51).
Che-Sho does not explicitly teach client request comprising input data.
However, San teaches client request comprising input data (San ¶ 0038, 0072 the context provider can also perform injection of context features at inference time. In particular, similar to the above described process for training example collection, when a particular application 120a-c or other client requests (e.g., via the prediction API) for an inference to be generated on the basis of some client-provided input data, the context provider can inject or provide supplemental context features for input into the corresponding machine-learned model 132a-c alongside the input data).
San and Che-Sho are analogous art because they are both related to training data.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the client request and inference techniques of San with the system of Che-Sho because inferences can be made based at least in part on context information in addition to the client-provided input data, which may assist in improving the accuracy of the inferences (San ¶ 0072).
For Claim 13, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20200019699 A1, Defending Against Model Inversion Attacks On Neural Networks
ii. US 20190102675 A1, GENERATING AND TRAINING MACHINE LEARNING SYSTEMS USING STORED TRAINING DATASETS
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446